DETAILED ACTION
	Claims 1-11, 13-17, and 19-20 are currently pending. Claims 12 and 18 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the section titled “Rejections under 35 U.S.C. 103” from pages 6-7 of the reply filed 06/15/2022, with respect to the rejections of claims 1-11, 13-17, and 19-20 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejections of claims 1-11, 13-17, and 19-20 under 35 U.S.C. 103 have been withdrawn.

Allowable Subject Matter
Claims 1-11, 13-17, and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Wisniowski (US 2018/0004214 A1) discloses an apparatus for remote support of autonomous operation of a vehicle (In fig. 1 and paragraph [0036], Wisniowski discloses a routing and vehicle assistance system 100 including a remote vehicle assistance system 102), the apparatus comprising:
a memory (In paragraph [0062], Wisniowski discloses that remote vehicle assistance system 102 is “embodied in a computer system that includes one or more processors 150 and computer readable instructions for implementing the computer functions described herein”; the examiner understands the computer system must inherently contain memory to store the instructions as disclosed); and
a processor configured to execute instructions stored in the memory (In paragraph [0062], Wisniowski discloses that remote vehicle assistance system 102 is “embodied in a computer system that includes one or more processors 150 and computer readable instructions for implementing the computer functions described herein”) to:
receive, from a vehicle traversing a driving route from a start point to an end point at a destination (In paragraph [0081], Wisniowski discloses that vehicle system 104 determines a route “from a current location of the vehicle 10 to a selected destination”), an assistance request signal (In paragraph [0063], Wisniowski discloses that the vehicle system 104 includes a blockage arbiter 108 that determines that assistance from the remote vehicle assistance system is required and correspondingly outputs remote assistance decision data 136 (assistance request signal) to the assistance router 130; see also paragraph [0073], where Wisniowski discloses that “the assistance router 130 functions to route assistance requests generated at a vehicle system 104 to an assistor” for example, a vehicle assistance tool 152 (of vehicle assistance system 102 embodied by processors 150 as described above)) identifying an inability of the vehicle stopped at the destination to reach the end point (In paragraph [0063], Wisniowski discloses that the blockage arbiter 108 determines that assistance from the remote vehicle assistance system is required based on detecting for example “unexpected road changes (e.g. construction work) from computer vision system 74 and/or an indication that the vehicle is not moving or not progressing”; the examiner understands that remote assistance will be requested whenever the vehicle is unable to reach the endpoint, including when the vehicle is stopped at the destination but has not yet reached the end point); 
generate a first map display including a representation of a geographical area and the vehicle within the geographical area (In paragraph [0066], Wisniowski discloses that vehicle assistance tool 152 includes a “display 154 showing an actual view of the circumstances around the autonomous vehicle 10” on which the operator can “draw new boundary lines or a new travel lane”; see also paragraphs [0057] and [0070]-[0071] where Wisniowski discloses that “positioning system 76 processes sensor data along with other data to determine a position (e.g., a local position relative to a map, an exact position relative to lane of a road, vehicle heading, velocity, etc.) of the vehicle 10 relative to the environment” and that vehicle assistance tool 152 (of the remote vehicle assistance system 102) receives assistance data transmitted as part of an assistance request including processed sensor data to be viewed by a human expert);
receive, from the vehicle, sensor data from one or more sensing devices of the vehicle (In paragraphs [0070]-[0071], where vehicle assistance tool 152 (of the remote vehicle assistance system 102) receives assistance data transmitted as part of an assistance request including “raw sensor data (e.g., the view of a camera of the autonomous vehicle 10)”);
generate a remote support interface including the first map display and the sensor data (In paragraph [0070], Wisniowski discloses that the vehicle assistance tool 152 (of the remote vehicle assistance system 102) “enables a human expert to view assistance data (e.g., transmitted as part of an assistance request)” where the assistance data includes the first map display and sensor data as described above); and
transmit instruction data to the vehicle (In paragraph [0066], Wisniowski discloses, via the vehicle assistance tool 152 (of the remote vehicle assistance system 102), “generating and/or selecting a proposed route for traversing the assistance-desired scenario and transmitting the proposed route to the autonomous vehicle 10 for implementation and/or execution”) wherein the instruction data comprises interim points between a current location of the vehicle and the end point that form an extended driving route ((In paragraph [0066], Wisniowski discloses via the vehicle assistance tool 152 (of the remote vehicle assistance system 102) “generating and/or selecting a proposed route for traversing the assistance-desired scenario and transmitting the proposed route to the autonomous vehicle 10 for implementation and/or execution”; the examiner understands that the proposed alternative route inherently includes interim points between a current location and endpoint).

Wisniowski does not explicitly disclose generating a remote support interface including a georeferenced high resolution satellite image;
receiving an input signal on the first map display indicating a desired stop position near an alternative end point at the destination, the input signal forming a cross line perpendicular to a path of the vehicle from a current position of the vehicle to the alternative end point on the first map display, and the input signal responsive to the sensor data; and
transmitting instruction data to the vehicle that includes the alternative end point at the destination responsive to the input signal provided to the remote support interface, wherein at least a portion of the extended driving route located in an unmapped portion of the geographical area, and wherein the instruction data comprises transmitting the desired stop position to the vehicle as the alternative end point.

However, Powers (US 2012/0072052 A1) teaches generating a remote support interface including a georeferenced satellite image (In fig. 3 and paragraph [0056], Powers teaches displaying (to an operator of a remote vehicle) layering an indoor map precisely on top of a satellite image using the vehicle’s gyrodometry and GPS data; the examiner understands the use of GPS to indicate that the satellite image is georeferenced); and
transmitting instruction data to the vehicle wherein the instruction data comprises interim points between a current location of the vehicle and the end point that form an extended driving route, at least a portion of the extended driving route located in an unmapped portion of the geographical area (In figs. 11 and 17A-17C and paragraphs [0074]-[0077], Powers teaches directing a remote vehicle along a route in an unmapped area dictated by the waypoint selection of an operator; the examiner understands the waypoints to be interim points located in an unmapped area).

The combination of Wisniowski and Powers does not explicitly disclose generating a remote support interface including a high resolution satellite image; and
receiving an input signal on the first map display indicating a desired stop position near an alternative end point at the destination, the input signal forming a cross line perpendicular to a path of the vehicle from a current position of the vehicle to the alternative end point on the first map display, and the input signal responsive to the sensor data; and
transmitting instruction data to the vehicle that includes the alternative end point at the destination responsive to the input signal provided to the remote support interface, and wherein the instruction data comprises transmitting the desired stop position to the vehicle as the alternative end point.

However, Jung (US 7,751,969 B1) teaches generating a remote support interface including a high resolution satellite image (In column 1 lines 65 to column 2, Jung teaches displaying map information via satellite photographs which scale resolution based on a structural parameter, for example “a higher resolution is output in areas of greater importance, i.e., greater accuracy of the objects to be displayed” where the examiner understands high resolution satellite images are included in the display of map information; see also column 4, lines 27-34, where Jung teaches for example, that if the entire map is displayed “at a high resolution” there will be a burden on memory usage).

The combination of Wisniowski, Powers, and Jung does not explicitly disclose receiving an input signal on the first map display indicating a desired stop position near an alternative end point at the destination, the input signal forming a cross line perpendicular to a path of the vehicle from a current position of the vehicle to the alternative end point on the first map display, and the input signal responsive to the sensor data; and
transmitting instruction data to the vehicle that includes the alternative end point at the destination responsive to the input signal provided to the remote support interface, and wherein the instruction data comprises transmitting the desired stop position to the vehicle as the alternative end point.

However, Abari (US 2019/0196503 A1) teaches transmitting instruction data to the vehicle that includes an alternative end point at the destination responsive to an input signal provided to the remote support interface (In paragraphs [0046]-[0047], Abari teaches that a transportation management system may identify and suggest an alternative destination location that would be more convenient for the vehicle, where the alternative destination location may, for example, be within a short walking distance from the original destination location or within a threshold distance from the original destination location, and send an offer to the ride requestor (input signal); the examiner understands the alternative destination location to be an alternative end point at the same “destination” where the “destination” is the area within a short walking distance or threshold distance from the original destination location).

The prior art alone or in combination does not explicitly disclose receiving an input signal on the first map display indicating a desired stop position near an alternative end point at the destination, the input signal forming a cross line perpendicular to a path of the vehicle from a current position of the vehicle to the alternative end point on the first map display, and the input signal responsive to the sensor data; and
wherein the instruction data comprises transmitting the desired stop position to the vehicle as the alternative end point.

Similar reasoning is applied to independent claim 14, and therefore claims 1-11, 13-17, and 19-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665